Case 1:18-cv-05775-ERK-TAM Document 30-4 Filed 04/22/19 Page 1 of 8 PageID #: 224




                          EX [BIT D
Case 1:18-cv-05775-ERK-TAM Document 30-4 Filed 04/22/19 Page 2 of 8 PageID #: 225




                                        BIT D1
 Case 1:18-cv-05775-ERK-TAM Document 30-4 Filed 04/22/19 Page 3 of 8 PageID #: 226



                 Voyrxow, Bayard, Whyte and Company, LLP
                              1210 Northbrook Drive, Suite 140
                                    Trevose, PA 19053
                                admin@voynowbayard.com
                                       215-355-8000




07/31/2017                                             Client; 5267

STAR TOYOTA                                           Invoice:        3198
205-11 NORTHERN BLVD
BAYSIDE, NY 11361


PROFESS1ONAL SERVlCES:
                                                                             2,425.00
   PREPARATION AND FILING OF INTERNAL
   REVENUE SERVICE FORMS 8886, FOR TAX
   YEARS 2013-2016 REQUIRED BY INTERNAL
   REVENUE NOTICE 2016-66 FOR THE
   COMPANIES PARTICIPATION IN
   REINSURANCE ACTIVITIES WITH, AND
   PREMIUM REMITTANCES INTO, STAR
   REINSURANCE COMPANY LTD FOR
   EXTENDED WARRANTY AND OTHER
   AFTERSALE PRODUCTS ALLOWED Unu|:r<
   IRS TECHNICAL ADVICE MEMORANDUM
   200453012. AS WELL AS THE GATHERING
   OF INFORMATION REQUIRED TO
   COMPLETE THE REQUIRED FORMS.




                                                          invoice Total      $2,425.60
 Case 1:18-cv-05775-ERK-TAM Document 30-4 Filed 04/22/19 Page 4 of 8 PageID #: 227



                  Voynow, Bayard, Whyte and Company, LLP
                              1210 Northbrook Drive, Suite 140
                                    Trevose, PA 19053
                                admin@voynowbayard.corn
                                       215-355-8000




07/31/2017                                            Client: 5267

STAR TOYOTA                                           Invoice:       3207
205-11 NORTHERN BLVD
BAYSIDE, NY 11361


PROFESSIONAL SERVICES;
                                                                            4,285.00
    FINAL BILLING FOR WORK COMPLETED ON
    DECEMBER 1, 2016 CLOSING OF THE
    BOOKS, PREPARATION OF TAX
    WORKPAPERS AND PREPARATION OF
    FEDERAL, STATE AND CITY CORPORATE
    TAX RETURNS.




                                                          Invoice Total     $4,285.00
Case 1:18-cv-05775-ERK-TAM Document 30-4 Filed 04/22/19 Page 5 of 8 PageID #: 228




                         EXHIBIT D2
 Case 1:18-cv-05775-ERK-TAM Document 30-4 Filed 04/22/19 Page 6 of 8 PageID #: 229


                  Voynow, Bayard, Whyte and Company, LLP
                                12t0 Northbrook Drive, Suite 140
                                      Trevose, PA 19053
                                  admin@voynowbayard.com
                                         215-355-8000




09/27/2017                                              Ciient: 5267

STAR TOYOTA                                             Invoice:       3308
205-11 NORTHERN BLVD
BAYS1DE, NY 11361


PROFESS1ONAL SERViCES:
                                                                              8,600.00
   SPECIAL ACCOUNTING sERVICES AS
   REQUESTED RELATED TO
   CONTROLLERSHIP FUNCTIONS:

   INTERIM VISIT TO THE DEALERSHIP AS
   REQUESTED ON APR1L 24 AND 25, 2017 To
   ASSIST JACKIE w1TH BANK
   RECONCILIATIONS, GET READY FOR
   MONTH END FINANCIAL STATEMENTS,
   FACTORY PARTS RECONCILIATIONS,
   SALES TAX FILINGS AND HELP ANSWER
   ANY QUESTIONS THE OFFICE STAFF HAS
                                                                                235.00
   LODG{NG




   ACCOUNTANTS
   BOB SEIBEL 20 HOURS
   TIM KRAVETS 20 HOURS




                                                            Invoice Total     $6,835.00
        Case 1:18-cv-05775-ERK-TAM Document 30-4 Filed 04/22/19 Page 7 of 8 PageID #: 230



                         Voynow, Bayard, Whyte and Company, LLP
                                      1210 Northbrook Drive, Suite 140
                                            Trevose, PA 19053
                                        admin@voynowbayard.oom
                                               215-355-8000




       09/27/2017                                             Client: 5267

        STAR TOYOTA                                           invoice:       3311
        205-11 NORTHERN BLVD
DE, NY 11361
        BAYS¥


       PROFESSIONAL SERVICES!
                                                                                    3,300.00
          SPECIAL ACCOUNT!NG SERVICES AS
          REQUESTED RELATED TO
          CONTROLLERSHIP FUNCTIONS:

           INTERIM VISIT TO THE DEALERSHIP AS
           REQUESTED ON JULY 10, 2017 TO ASSIST
           JACKIE WITH BANK RECONCILIATIONS, GET
           READY FOR MONTH END FINANCIAL
           STATEMENTS AND HELP ANSWER ANY
           QUESTIONS THE OFFICE STAFF HAS.

           ACCOUNTANTS
           BOB SEIBEL  10 HOURS
           DAV|D KUMOR 10 HOURS




                                                                  Invoice Total     33,300,00
 Case 1:18-cv-05775-ERK-TAM Document 30-4 Filed 04/22/19 Page 8 of 8 PageID #: 231



                 Voynow, Bayard, Whyte and Company, LLP
                              1210 Northbrook Drive, Suite 140
                                    Trevose, PA 19053
                                admin@voynowbayard.com
                                       215-355-8000




09/2712017                                            Client: 5267

STARTOYOTA                                            Invoice:       3821
205-11 NORTHERN BLVD
BAYSIDE, NY 11381


PROFESSIONAL SERVICES:
                                                                            6,600.00
   SPECIAL ACCOUNTING SERV!CES AS
   REQUESTED RELATED TO
   CONTROLLERSHIP FUNCTIONS

   INTERIM VlSlTS TO THE DEALERSHIP AS
   REQUESTED ON JUNE 7 AND B, 2017 TO
   ASS1ST JACKIE WITH BANK
   RECONCILIATIONS, GET READY FOR
   MONTH END FINANCIAL STATEMENTS,
   FACTORY PARTS RECONCILIATEONS,
   SALES TAX FILINGS AND HELP ANSWER
   ANY QUESTIONS THE OFFICE STAFF HAS.
                                                                              294.00
    LO DG ING



    AQQOUNTANTS
    BOB SEIBEL  20 HOURS
    DAVID KUMOR 20 HOURS




                                                          Invoice Total     $6,894.00
